DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed June 3, 2022. 

2.	Claims 1-20 are allowed. 

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Collins et al is cited for teaching Caching Build Graphs. Yu et al is cited for teaching Program Execution And Data Proof Scheme Using Multiple Key Pair Signatures. Sochat et al is cited for teaching Enhancing reproducibility in scientific computing: Metrics and registry for Singularity containers.  

Reason for Allowance
4.	The prior art of record does not expressly teach or render obvious the claim features of 
“determining whether the sequence has been previously executed with the value of the parameter in view of one or more key values, wherein a first key value of the one or more key values is produced by applying a hash function to at least one command of the sequence and the value of the parameter; 
responsive to determining that the sequence has been previously executed with the value of the parameter, retrieving, from a cache, a result of executing the sequence with the value of the parameter; and 
building the application image using the result of executing the sequence." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“determine whether the sequence has been previously executed with the value of the parameter in view of one or more key values, wherein a first key value of the one or more key values is produced by applying a hash function to at least one command of the sequence and the value of the parameter; 
responsive to determining that the sequence has been previously executed with the value of the parameter, retrieve, from a cache associated with the memory, a result of executing the sequence with the value of the parameter; and 
build the application image using the result of executing the sequence.”
as recited in independent claim 8.
The prior art of record does not expressly teach or render obvious the claim features of 
“determine whether the sequence has been previously executed with the value of the parameter in view of one or more key values, wherein a first key value of the one or more key values is produced by applying a hash function to at least one command of the sequence and the value of the parameter; 
responsive to determining that the sequence has been previously executed with the value of the parameter, retrieve, from a cache, a result of executing the sequence with the value of the parameter; and 
build the application image using the result of executing the sequence.”
as recited in independent claim 14.
In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 8 or 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/spe, art unit 2192/2194